DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia, an electronic device, comprising: a touch sensing element comprising a plurality of touch sensing electrodes; a fingerprint sensing element comprising a plurality of ultrasonic fingerprint sensing electrodes, disposed on the plurality of touch sensing electrodes, wherein a portion of one of the plurality of touch sensing electrodes is not overlapped with one of the plurality of ultrasonic fingerprint sensing electrodes; and a plurality of pixels, the plurality of pixels comprising a first sub-pixel, a second sub-pixel, and a third sub-pixel configured to display a red light, a green light, and a blue light respectively, wherein one of the plurality of ultrasonic fingerprint sensing electrodes overlaps at least two of the plurality of pixels.
None of the prior art of record alone or in combination discloses the claimed invention.
Son et al. (US 2021/0279440) discloses an electronic device, comprising: a touch sensing element comprising a plurality of touch sensing electrodes; a fingerprint sensing element comprising a plurality of ultrasonic fingerprint sensing electrodes, disposed on the plurality of touch sensing electrodes, wherein a portion of one of the plurality of touch sensing electrodes is not overlapped with one of the plurality of ultrasonic fingerprint sensing electrodes; and a plurality of pixels.
However, Son does not expressly disclose the plurality of pixels comprising a first sub-pixel, a second sub-pixel, and a third sub-pixel configured to display a red light, a green light, and a blue light respectively, wherein one of the plurality of ultrasonic fingerprint sensing electrodes overlaps at least two of the plurality of pixels, nor would it have been obvious to do so in combination.
Claims 2-4 and 6-20 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        12/30/2021